DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/21 is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameda et al. (US 2013/0162318).
	With respect to claim 1,
	Figure 2 of Kameda discloses a low voltage differential driver comprising: 
an output driver (1) to provide an output between a first output node (TXN) and a second output node (TXP), wherein the output driver comprises: 
a current source (IS1) configured to provide a source current and connected with a parallel arrangement of a first branch (M1, R1, M2)  and a second branch (M3, R2, M4) connected between an upper node (drain of M5) and a lower node (drain of M6); 
the first branch comprising a first switch (M1), a second switch (M2), and the first output node therebetween (TXN); and 
the second branch in parallel with the first branch and comprising a third switch (M3), a fourth switch (M4), and the second output node therebetween (TXP); wherein 
the first switch (M1) and the second switch (M2) are respectively controlled by a first switch circuit (PD1) and a second switch circuit (PD2) which together comprise a first driver (CON2); 
the third switch (M3) and the fourth switch (M4) are respectively controlled by a third switch circuit (PD3) and a fourth switch circuit (PD4) which together comprise a second driver (CON2); and 
wherein each of the first to fourth switch circuits (M1-M4) is connected between the upper node and the lower node (see Figure 2).
With respect to claim 2,

the second branch further comprises a second voltage drop element (R2) connected between the third switch (M3) and the fourth switch (M4).  
With respect to claim 4,
Kameda further teaches wherein the output driver further comprises a termination resistor (R3, R4) connected between the first output node (TXN) and the second output node (TXP).  
With respect to claim 13,
Kameda further teaches wherein the first switch and the third switch are PMOS transistors (see Figure 2 - where M1 and M3 are PMOS transistors); and the second switch and the fourth switch are NMOS transistors (see Figure 2 - where M2 and M4 are NMOS transistors).
Allowable Subject Matter
Claims 3 and 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 appear to comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844